                       No. 6:19-cv-00319

                          Coris Mack,
                            Plaintiff,
                               v.
                           RPC, Inc.,
                           Defendant.

                 Before BARKER , District Judge

                           ORDER

   Coris Mack sues RPC, Inc. for injuries he suffered while
working for RPC’s subsidiary, Cudd Pressure Control, Inc.
RPC moves to dismiss the complaint under Federal Rule of
Civil Procedure 12(b)(6). For the reasons set forth below, that
motion (Doc. 6) is granted.
Background
    According to the complaint, Mack was injured in an acci-
dent that occurred “at a facility located in Kilgore, Gregg
County, Texas.” Mack was walking near a group of workers
who were trying to fix a jam in a pipe. The workers had driven
two tractor-trailers over the pipe in order to hold the pipe still
while they worked on it. For some reason, one of the tractor-
trailers drove backward off the pipe. That caused the pipe to
swing toward Mack and smack him so hard that he was
“thrown approximately thirty feet in the air.”
    At the time of the accident, Mack was “working in the
course and scope of his employment for Cudd Pressure Con-
trol.” CPC is owned by the defendant, RPC. Mack claims that
“Defendant, by and through its Safety Policy, voluntarily un-
dertook the duty to ‘provide a safe working environment’ to
Plaintiff.” But Mack gives no more details about RPC’s safety
policy. He never indicates that RPC, as opposed to CPC,
owned or operated the facility where the accident occurred.
And he never indicates that RPC, rather than CPC, hired or
directed the workers who were handling the pipe.
    RPC moves to dismiss the complaint under Rule 12(b)(6).
Under Texas law, RPC argues, a company does not have a
duty of care to the employees of its subsidiary just because it
issues a policy statement like the one Mack quotes. Mack re-
sponds by attempting to distinguish the cases that RPC cites
in its motion. Additionally, Mack argues that his complaint
withstands Rule 12(b)(6) scrutiny because it gives RPC “fair
notice of the basis for Plaintiff’s claim.”
Analysis
    A complaint survives a Rule 12(b)(6) motion to dismiss
only if it contains a “statement of the claim showing that the
[plaintiff] is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). To make the
necessary showing, the claim must have “facial plausibility.”
Id. at 678. A claim has facial plausibility only if, when the
plaintiff’s factual allegations are “accepted as true,” the court
may “draw the reasonable inference that the defendant is lia-
ble.” Id. Determining whether the factual allegations support
such an inference is a “context-specific task.” Id. at 679. The
court gives no weight to the plaintiff’s legal conclusions. Id. at
678. But the court pays close attention to the body of law that
determines what facts the plaintiff must prove to hold the de-
fendant liable for the alleged misconduct. See, e.g., Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007). Here, the relevant
body of law is Texas state law. See Learmonth v. Sears, Roebuck
& Co., 710 F.3d 249, 258 (5th Cir. 2013) (“A federal court sitting
in diversity applies the substantive law of the forum state.”).
   Neither party identifies a Texas Supreme Court case that
directly controls the disposition of the state law issues in
RPC’s motion to dismiss. When a federal court sitting in di-
versity considers a state-law issue that has not been addressed
by the relevant state’s highest court, the federal court should


                               -2-
“defer to intermediate state appellate court decisions, unless
convinced by other persuasive data that the higher court of
the state would decide otherwise.” Learmonth, 710 F.3d at 258
(cleaned up). Deference to the state’s intermediate appellate
courts is appropriate because, when sitting in diversity, a fed-
eral court’s job is to “predict state law.” Id. Here, a collection
of decisions from Texas’s intermediate appellate courts shows
how they would decide the relevant legal issue, and the avail-
able case law indicates that the Texas Supreme Court would
reach the same result.
    In Texas, when a plaintiff sues in negligence, the “thresh-
old inquiry” is whether the defendant owed the plaintiff a
duty of care. Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197
(Tex. 1995). A person owes a duty of care to another person
only if that duty arises out of a limited set of “special relation-
ships or circumstances.” Torrington Co. v. Stutzman, 46 S.W.3d
829, 837 (Tex. 2000). One of those relationships is between em-
ployer and employee: an employer owes its employee a duty
to “provid[e] a safe workplace.” Exxon Corp. v. Tidwell, 867
S.W.2d 19, 21 (Tex. 1993). But, where the employer is a corpo-
rate subsidiary, this duty is not necessarily shared by the em-
ployer’s corporate parent. See Lucas v. Texas Indus., Inc., 696
S.W.2d 372, 374 (Tex. 1984) (outside of some “exceptional cir-
cumstances,” a court must not “hold a corporation liable for
the obligations of its subsidiary”).
    Nevertheless, several of Texas’s intermediate appellate
courts have held that a parent corporation owes a duty of care
to the employees of its subsidiary where the parent corpora-
tion “undertakes” to perform workplace safety services for
the subsidiary. See Little v. Delta Steel, Inc., 409 S.W.3d 704, 717-
19 (Tex. App. 2013) (collecting cases). This is an application of
the negligent-undertaking theory of liability that is set forth
in § 324A of the Second Restatement of Torts. See id. at 717; see
also Fort Bend Cty. Drainage Dist. v. Sbrusch, 818 S.W.2d 392,
396 (Tex. 1991) (recognizing that § 324A is incorporated into



                                -3-
Texas law). A party commits an undertaking when it performs
a service for another party, whether voluntarily or for consid-
eration. Torrington, 46 S.W.3d at 837; Sbrusch, 818 S.W.2d at
395-96. Additionally, a party may commit an undertaking
when it promises to perform a service for another party if the
promise is followed by partial performance or reliance. Sbru-
sch, 818 S.W.2d at 396-97. Either way, when one person under-
takes to perform a service for another person, the service-pro-
vider has a duty to the service-recipient to use reasonable care
when performing the service. Torrington, 46 S.W.3d at 837.
The service provider may also have a duty of care to third-
party beneficiaries of the undertaking. Sbrusch, 818 S.W.2d at
396 (citing § 324A). Therefore, when a parent corporation un-
dertakes to perform workplace-safety services for its subsidi-
ary, it owes a duty of care to the subsidiary’s employees as
third-party beneficiaries of the undertaking. Little, 409 S.W.3d
at 717-19; Morvant v. Oil States Int’l, Inc., 3 F. Supp. 3d 561, 565
(E.D. La. 2014) (applying Texas law); Johnson v. Abbe Eng’g Co.,
749 F.2d 1131, 1132 n.1 (5th Cir. 1984) (predicting, before the
relevant line of case law developed in Texas’s intermediate
appellate courts, that “Texas courts would impose on parent
corporations those duties expressed in § 324A”).
    But not all undertakings give the parent corporation a
duty to protect its subsidiary’s employees from workplace in-
juries. To establish such a duty to a particular worker, an un-
dertaking must lead the parent corporation to assume “actual
control or a right of control over the specific aspect of safety
and security . . . that led to the plaintiff’s injury.” Morris v.
Scotsman Indus., Inc., 106 S.W.3d 751, 754 (Tex. App. 2003) (cit-
ing Tidwell, 867 S.W.2d at 23); see also Johnson, 749 F.2d at 1133
(parent corporation has a duty to subsidiary’s employees
where the parent has “undertaken to inspect the specific in-
strument causing the injury or to inspect the entire plant of
which the instrument was a part”) (quoting Patentas v. United
States, 687 F.2d 707, 716 (3d Cir. 1982)). This is called “specific
control.” Id. at 755. By applying the specific-control

                               -4-
requirement in the negligent-undertaking context, the Texas
intermediate appellate courts have mirrored the approach
that other jurisdictions have taken when deciding whether
parent corporations have incurred negligent-undertaking lia-
bility in workplace-injury cases brought by their subsidiaries’
employees. See Patentas, 687 F.2d at 716; see also Muniz v. Nat’l
Can Corp., 737 F.2d 145, 149 (1st Cir. 1984) (no duty where par-
ent corporation “provided general safety guidelines” that
were “not specifically directed to the concentration of lead in
the workplace”).
     To determine whether a parent corporation undertook to
exercise specific control over an aspect of safety or security for
its subsidiary, courts conduct a fact-intensive inquiry into the
specific acts that the parent performed or had a right to per-
form. For example, in Little v. Delta Steel, Inc., the court found
that the parent corporation had a duty to an employee of its
subsidiary who was crushed by a steel plate that fell off an
electromagnetic crane. 409 S.W.3d 704, 721 (Tex. App. 2013).
In finding that the parent corporation undertook to protect
the worker from the incident with the crane, the court ob-
served that the parent corporation (1) required the subsidiary
to include specific provisions in its safety manual; (2) required
the subsidiary to hire an outside company to inspect its
cranes; (3) had the right to audit the plant where the accident
occurred and had the right to require the subsidiary to correct
any safety issues that the auditors identified; (4) had the right
to compel the subsidiary to stop using a faulty crane; and
(5) required the subsidiary to submit accident reports each
month. Id.
    By contrast, a parent corporation does not undertake to
exercise specific control over an aspect of safety at its subsid-
iary just because the parent expresses a general commitment
to workplace safety. For example, in Cleveland Regional Medi-
cal Center, L.P. v. Celtic Properties, L.C., the court found that the
parent corporation never “undertook to perform . . .



                                -5-
maintenance or repair” work on its subsidiary’s office space.
323 S.W.3d 322, 351 (Tex. App. 2010). The court’s conclusion
that there was no undertaking was undisturbed by the exist-
ence of a policy manual, circulated by the parent corporation
and “applicable” to the subsidiary, that said the parent was
“committed to providing a safe and healthy workplace for all
colleagues.” Id. at 351. See also Muniz, 737 F.2d at 148 (“mere
concern with . . . safety matters” does not “create[] a duty to
ensure a safe working environment for the employees of a
subsidiary corporation”).
    Here, Mack’s complaint contains no factual allegations
about specific acts that RPC performed or had a right to per-
form with respect to any aspect of safety or security at CPC.
Instead, Mack quotes an RPC safety policy that expresses a
general commitment to “provide a safe working environ-
ment.” But, in Celtic Properties, the parent corporation’s issu-
ance of a policy manual that said the parent was “committed
to providing a safe and healthy workplace” did not constitute
an undertaking to perform maintenance and repair work on
the subsidiary’s office space. Likewise, RPC’s issuance of a
safety policy that says RPC will “provide a safe working en-
vironment” does not constitute a specific undertaking to en-
sure that CPC employees at the Kilgore facility are protected
from accidents involving pipes. Mack alleges no other facts
showing that RPC undertook to exercise specific control over
the aspects of safety that caused his injury. Therefore, Mack
has not alleged facts sufficient to show that RPC had a duty
toward him.
   Mack attempts to distinguish Celtic Properties on two
grounds. First, in Celtic Properties, the issue was whether the
parent corporation owed a duty of care to the subsidiary’s
landlord; here, the issue is whether the parent owes a duty to
the subsidiary’s employees. That is true but irrelevant. Both
cases involve an application of § 324A, which provides that a
person who undertakes to perform services for another per-
son may be liable in negligence to third-party beneficiaries of


                              -6-
the undertaking. See Celtic Properties, 323 S.W.3d at 351. The
difference between the cases is the identity of the third-party
beneficiary: in Celtic Properties, the third-party beneficiary was
the subsidiary’s landlord; here, the third-party beneficiary is
the subsidiary’s employee. But the identity of the third-party
beneficiary is irrelevant to the current issue: whether the par-
ent corporation undertook to provide workplace safety ser-
vices for its subsidiary.
     Second, Mack says, the policy manual in Celtic Properties
said the parent corporation would provide a “safe and
healthy workplace,” but the landlord’s claim was that the par-
ent had failed to prevent water damage to the subsidiary’s of-
fice space. Mack may be trying to argue that water damage in
office space was outside the scope of the parent corporation’s
commitment to workplace safety, and that this was the real
reason the court found that the parent had not engaged in an
undertaking to prevent water damage to its subsidiary’s of-
fice space. But that cannot be true. The decision in Celtic Prop-
erties rested on the finding that the parent corporation never
undertook to perform “any services . . . with respect to the
maintenance or repair of the property.” Celtic Properties, 323
S.W.3d at 351 (cleaned up). The term “any services” clearly
covered any maintenance or repair work that would have
been necessary to prevent water damage.
     Even if the Texas Supreme Court were to reject the Texas
intermediate appellate courts’ decision to apply the specific-
control requirement to workplace-safety undertakings,
Texas’s negligent-undertaking law would not impose a duty
on RPC on the facts alleged in Mack’s complaint. The only
undertaking Mack alleges is RPC’s promise, communicated
in its safety policy, to “provide a safe working environment”
to CPC employees. The Texas Supreme Court has held that a
promise may constitute an undertaking under § 324A only if
it is accompanied by at least one of two things: partial perfor-
mance or reliance. Sbrusch, 818 S.W.2d at 396-97. Mack does
not allege that RPC took any steps toward performance. Thus,
any ability to state a claim hinges on the court’s finding that
someone—presumably CPC or Mack—relied on the promise.


                              -7-
The Texas Supreme Court has expressly declined to decide
whether reliance alone, without partial performance, can
transform a promise into an undertaking under § 324A. Sbru-
sch, 818 S.W.2d at 397.
    But, even if the Texas Supreme Court decided that reliance
alone could transform a promise into an undertaking under
§ 324A, the factual allegations in Mack’s complaint would not
allow a reasonable fact finder to infer that reliance existed in
this case. Mack has not alleged that any party relied on the
quoted statement in RPC’s safety policy. Thus, to allow the
complaint to proceed, the court would have to conclude that
the quotation itself supports the inference that CPC or its em-
ployees relied on RPC’s promise.
    The court concludes that the quotation alone could not
support an inference of reliance. The cases that the Texas Su-
preme Court has cited in support of the proposition that reli-
ance alone can transform a promise into an undertaking all
involved promises to take a specific action in response to a
specific danger or specific circumstance. See Sbrusch, 818
S.W.2d at 396 (citing W. Keeton et al., Prosser and Keeton on the
Law of Torts § 56 at 380 (1984) (citing Marsalis v. LaSalle, 94
So.2d 120 (La. App. 1957) (promise to quarantine a cat during
a rabies outbreak); Dudley v. Victor Lynn Lines, 138 A.2d 53
(N.J. App. 1958) (promise to call a doctor for a sick employee),
reversed on other grounds, 161 A.2d 479 (N.J. 1960); DeLong
v. County of Erie, 89 A.D.2d 376 (N.Y. App. 1982) (promise by
911 dispatcher to notify police of the caller’s emergency); John-
son v. Souza, 176 A.2d 797 (N.J. App. 1961) (promise to pour
salt over icy steps); Mixon v. Dobbs Houses, Inc., 254 S.E.2d 864
(Ga. App. 1979) (employer’s promise to tell employee that his
wife was in labor))).
    Those cases reflect a core principle of negligent-undertak-
ing law: liability is appropriate where, if the defendant under-
takes to perform an act, careless execution or nonexecution of
the act “launch[es] a force or instrument of harm.” Sbrusch,
818 S.W.2d at 396 n.2 (quoting H.R. Moch Co. v. Rensselaer Wa-
ter Co., 159 N.E. 896, 898 (N.Y. 1928) (Cardozo, C.J.)). When
one person promises to pour salt over icy steps, failure to do


                              -8-
so launches a force or instrument of harm because the promi-
see will walk on the steps with the expectation that they will
no longer be icy even though the promisee refrained from
pouring salt on the steps himself.
    The instrument-of-harm principle does not apply here. A
parent corporation’s unspecific promise to “provide a safe
working environment” is unlikely to induce a subsidiary to
refrain from taking whatever safety measures the subsidiary
is legally obligated to take for its employees. See Tidwell, 867
S.W.2d at 21 (employer owes a duty to employees to take rea-
sonable precautions for workplace safety). Therefore, without
more factual allegations, Texas courts would be unlikely to
find that the quoted policy statement induced the kind of re-
liance that is actionable.
    Finally, Mack tries to distinguish the cases cited in RPC’s
motion to dismiss on the ground that they were all decided at
summary judgment or after jury trials. Presumably, Mack’s
argument is that, because those cases progressed beyond the
pleading stage, this one should too. That fails to address the
relevant issue: whether the complaints in these cases survived
motions to dismiss under the federal standard for Rule
12(b)(6) motions without more factual allegations on the de-
fendant’s duty than Mack’s complaint contains. Mack pro-
vides no reason to believe so.
Conclusion
   For the reasons stated above, defendant’s motion to dis-
miss is granted.


                    So ordered by the court on February 20, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -9-
